


Exhibit 10.17

 

HERITAGE COMMERCE CORP
AMENDED AND RESTATED 2004 EQUITY PLAN

 

STOCK OPTION AGREEMENT

 

Capitalized terms used without definition in this Stock Option Agreement (the
“Option Agreement”) shall have the meanings given such terms in the Heritage
Commerce Corp  Amended and Restated 2004 Equity Plan (the “Plan”).

 

I.

NOTICE OF STOCK OPTION GRANT

 

TO:

 

1.               Option.  You have been granted an option to purchase shares of
common stock (the “Shares”) of Heritage Commerce Corp, a California corporation
(the “Company”), subject to the terms and conditions of the Plan and this Option
Agreement, as follows:

 

Date of Grant:

 

Exercise Price per Share:   $

 

Total Number of Shares Granted:

 

Total Exercise Price:   $

 

Type of Option:   NQ

 

Expiration Date:   10 Years From Date of Grant

 

2.                                       Vesting and Expiration:  Vesting at
1/1460th of the grant per day until vested.

 

3.                                       Termination.  So long as the Optionee
maintains Continuous Status as a Director, Employee or Consultant, this Option
may be exercised, in whole or in part, with respect to any vested Shares,
anytime prior to the Expiration Date.  If the Optionee’s Continuous Status as a
Director, Employee or Consultant terminates for any reason, the Optionee shall
have that amount of time set forth in Section 9 of the Plan to exercise any
vested Shares, after which time this Option shall expire.

 

II.

 

AGREEMENT

 

1.                                       Grant of Option.  The Company hereby
grants to the Optionee (the “Optionee”) named in the Notice of Stock Option
Grant set forth above (the “Notice of Grant”) an option (the “Option”) to
purchase the total number of Shares set forth in the Notice of Grant, at the
exercise price per share set forth in the Notice of Grant (the “Exercise
Price”), subject to the terms, definitions and provisions of the Plan, which is
incorporated herein by reference.

 

1

--------------------------------------------------------------------------------


 

2.                                       Exercise of Option.

 

(a)                                  Right to Exercise.  This Option shall be
exercisable prior to its expiration date only, in accordance with the Vesting
Schedule set out in the Notice of Grant and with the applicable provisions of
the Plan and this Option Agreement.

 

(b)                                 Method of Exercise.  This Option shall be
exercisable by written notice which shall state the election to exercise the
Option, the number of Shares with respect to which the Option is being
exercised, and such other representations and agreements as to the Optionee’s
investment intent with respect to the Shares as may be required by the Company
pursuant to the provisions of the Plan.  Such notice is attached hereto as
Exhibit A.   The written notice shall be signed by the Optionee and shall be
delivered in person or by certified mail to the Secretary of the Company.  The
written notice shall be accompanied by payment of the Exercise Price.  This
Option shall be deemed to be exercised upon receipt by the Company of such
written notice accompanied by the Exercise Price.

 

(c)                                  Compliance with Law.  No Shares will be
issued pursuant to the exercise of any Option unless such issuance and such
exercise shall comply with all relevant provisions of law and the requirements
of any stock exchange upon which the Shares may then be listed.  Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such shares.

 

3.                                       Method of Payment.  Subject to
Section 8, payment of the Exercise Price shall be paid by (a) cash, (b) check or
(c)  any combination of those methods of payment.  In addition, if there is a
public market for the Shares, the Optionee may elect to pay the Exercise Price
through a special sale and remittance procedure under which the Optionee
provides irrevocable written instructions to a designated brokerage firm to
effect the immediate sale of a portion of the purchased Shares and remit to the
Company, out of the sale proceeds available on the settlement date, an amount
sufficient to cover the aggregate option price payable for the purchased Shares
plus all applicable Federal and State income and employment taxes required to be
withheld by the Company by reason of such purchase and/or sale.  The Optionee
must also provide such irrevocable written instructions to the Company to
deliver the certificates for the purchased Shares directly to such brokerage
firm to effect the sale transaction.  Notwithstanding the above, the Company
shall not be required to permit the Optionee to utilize the sale and remittance
procedure described above if the Company’s legal counsel advises the Company
that the procedure may violate any applicable law, regulation or regulatory
guidance.

 

4.                                       Optionee’s Representations.  In the
event the Shares purchasable pursuant to the exercise of this Option have not
been registered under the Securities Act of 1933, as amended, at the time this
Option is exercised, Optionee shall, if required by the Company, concurrently
with the exercise of all or any portion of this Option, deliver to the Company
an investment representation statement in a form reasonably required by the
Company.

 

2

--------------------------------------------------------------------------------


 

5.                                       Non-Transferability of Option;
Assignment by Company.  This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Optionee only by Optionee; provided, however,
that any Nonstatutory Stock Option may be transferred by Optionee to any member
of Optionee’s immediate family, to a partnership the members of which (other
than Optionee) are all members of Optionee’s immediate family, or to a family
trust the beneficiaries of which (other than Optionee) are all members of
Optionee’s immediate family.  The terms of this Option shall be binding upon the
executors, administrators, heirs, successors and assigns of Optionee.  The
Company may assign any of its rights under this Option Agreement to single or
multiple assignees, and this Option Agreement shall inure to the benefit of the
successors and assigns of the Company.

 

6.                                       Restrictions on Transfer.  All
certificates representing Shares purchased under this Option Agreement may be
imprinted with an appropriate legend with respect to any applicable restriction
on transfer.  The Company may issue appropriate stop-transfer instructions to
its transfer agent to ensure compliance with these transfer restrictions.  If
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.  The Company shall not be required to
transfer on its books any Shares that have been sold or transferred in violation
of any of the provisions of the Plan or this Option Agreement, or to treat as
the owner of such Shares or to accord the right to vote or pay dividends to any
purchaser or transferee to whom such Shares has been sold or transferred.

 

7.                                       Market Stand-Off Agreement.  Optionee
hereby agrees that if so requested by the Company or any representative of the
underwriters in connection with the first registration statement of the Company
to become effective under the Securities Act which includes securities to be
sold on behalf of the Company to the public in an underwritten public offering,
Optionee shall not sell or otherwise transfer the Shares or any other securities
of the Company during the 180-day period following the effective date of such
registration statement.  The Company may impose stop-transfer instructions with
respect to securities subject to the foregoing restrictions until the end of
such 180-day period.  Optionee agrees that the Company may assign his or her
obligation hereunder to any underwriter of the Company’s initial public
offering.

 

8.                                       Acknowledgments of Optionee.

 

(a)                                  NO RIGHT OF EMPLOYMENT.  OPTIONEE
ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE OPTION IS
EARNED ONLY BY CONTINUING CONSULTANCY OR EMPLOYMENT AT THE WILL OF THE COMPANY
(NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING
SHARES HEREUNDER).  OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN
THIS AGREEMENT, NOR IN THE HERITAGE COMMERCE CORP 2004 STOCK OPTION PLAN THAT IS
INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE OPTIONEE’S EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Receipt of Plan.  Optionee acknowledges
receipt of a copy of the Plan and represents that he or she is familiar with the
terms and provisions thereof, and hereby accepts this Option subject to all of
the terms and provisions thereof.  Optionee has reviewed the Plan and this
Option in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Option and fully understands all provisions of the
Option.  Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Option.  Optionee further agrees to notify the Company
upon any change in the residence address indicated above.

 

9.                                       Notice.  Any notice required or
permitted under this Option Agreement shall be given in writing and shall be
deemed effectively given upon personal delivery or upon deposit in the United
States mail by certified mail, with postage and fees prepaid, addressed to the
party at its address as shown below, or to such other address as such party may
designate in writing from time to time to the other party.

 

10.                                 Entire Agreement; Governing Law.  The Plan
is incorporated herein by reference.  The Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee.  In case of conflict
between the provisions in the Plan and this Option Agreement, the provisions in
the Plan shall prevail.  This Option Agreement is governed by California law
except for that body of law pertaining to conflict of laws.

 

 

Date:

 

 

HERITAGE COMMERCE CORP

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

Date:

 

 

By:

 

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

HERITAGE COMMERCE CORP

AMENDED AND RESTASTED 2004 EQUITY PLAN

EXERCISE NOTICE

 

TO:                                                                           
Heritage Commerce Corp

150 Almaden Boulevard

San Jose, California 95113

ATTN:

 

SUBJECT:                                         NOTICE OF EXERCISE OF STOCK
OPTION

 

In respect to the stock option granted to the undersigned on
                          , to purchase an aggregate of                   
shares of the Company’s Common Stock, this is official notice that the
undersigned hereby elects to exercise such option to purchase shares as follows:

 

NUMBER OF SHARES:

 

DATE OF PURCHASE:

 

MODE OF PAYMENT:

 

(Certified check, cash or other [specify])

 

The shares should be issued as follows:

 

NAME:

 

ADDRESS:

 

Signed:

 

 

 

Dated:

 

 

Please send this notice of exercise to:

 

Heritage Commerce Corp

150 Almaden Boulevard

San Jose, California 95113

Attn:

 

1

--------------------------------------------------------------------------------
